Citation Nr: 1332646	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-20 363	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable evidence (CUE) in a June 1999 Board of Veterans Appeals (Board) decision denying entitlement to an effective date prior to October 1, 1990 for the grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Moving party represented by:  Attorney Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to November 1963 and from May 1965 to May 1967.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a June 23, 1999 Board decision that denied entitlement to an effective date prior to October 1, 1990 for the grant of service connection for post traumatic stress disorder.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1961 to November 1963 and from May 1965 to May 1967.

2.  On October 9, 2013 the Board was notified that the moving party died on August [redacted], 2013.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2012).



ORDER

The motion is dismissed.





                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



